      Case 3:20-cv-01375-BEN-LL Document 1 Filed 07/20/20 PageID.1 Page 1 of 3




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 DYLAN M. ASTE
   Assistant U.S. Attorney
 3 California Bar No. 281341
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 (619) 546-7621
   Dylan.Aste@usdoj.gov
 6 Attorneys for United States
 7                       UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                 Case No.: '20CV1375 BEN LL
11                Petitioner,                  PETITION TO ENFORCE UNITED
12         v.                                  STATES DRUG ENFORCEMENT
                                               ADMINISTRATION
13   THE BUREAU of CANNABIS                    ADMINISTRATIVE SUBPOENA
     CONTROL, a State of California
14   agency,
15                Respondent.
16
17        The United States hereby petitions the Court as follows:
18        1.     This proceeding is brought pursuant to 21 U.S.C. § 876(c) to judicially
19 enforce Drug Enforcement Administration (“DEA”) subpoena R6-20-252406
20 (“Subpoena,” redacted and attached as Exhibit A) issued under the authority of
21 21 U.S.C. § 876(a).
22        2.     This    Court   has   jurisdiction   over   this   action   pursuant   to
23 21 U.S.C. § 876(c) and 28 U.S.C. § 1345. Venue is proper in this district under
24 21 U.S.C. § 876(c) and 28 U.S.C. § 1391.
25        3.     Joshua Matas is a DEA Special Agent stationed in the DEA’s
26 Sacramento District Office. He is authorized to serve DEA subpoenas pursuant to
27 21 U.S.C. § 878. Christina L. Lopez, a Supervisory Intelligence Research Specialist,
28 is a DEA Group Supervisor stationed in the San Diego Field Division, and she is
       Case 3:20-cv-01375-BEN-LL Document 1 Filed 07/20/20 PageID.2 Page 2 of 3




 1 authorized to issue DEA subpoenas pursuant to 21 U.S.C. § 876 and 28 C.F.R. pt. 0,
 2 app. to subpart R, sec. 4.
 3         4.     Respondent is the Bureau of Cannabis Control, a State of California
 4 agency (“BCC”). The BCC is a California agency that regulates commercial
 5 cannabis licenses for medical and adult-use in California.
 6         5.     On January 8, 2020, Group Supervisor Lopez issued the Subpoena to
 7 the BCC. The next day, Special Agent Matas served the Subpoena on the BCC.
 8       6.   The Subpoena demands the production of specific documents (licenses,

 9 license applications, and shipping manifests), for six entities, from January 1, 2018
10 to the “[p]resent.” The Subpoena requires the BCC to email or mail the documents
11 to DEA Special Agent John Chase.
12      7.    Special Agent Chase is located in the San Diego Field Division, which
     is also where the investigation related to the Subpoena is carried on.
13
           8.     On January 21, 2020, the BCC stated in a letter (redacted and attached
14
     as Exhibit B) that it would not produce the documents.
15
           9.     The BCC has not complied with the Subpoena and informed the
16
     United States multiple times that it will not produce the requested documents. The
17
     United States has made all efforts to obtain compliance short of litigation, but the
18
     BCC refuses to comply with the Subpoena.
19
           10.    The documents demanded in the Subpoena are not presently in the
20
     DEA’s possession.
21
           11.    De-identified information cannot be reasonably used for the
22
     investigation.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                               2
                                                                U.S. v. Bureau of Cannabis Control
      Case 3:20-cv-01375-BEN-LL Document 1 Filed 07/20/20 PageID.3 Page 3 of 3




 1        WHEREFORE, Petitioner respectfully prays that:
 2        A.    this Court enter an order directing the BCC to comply with the
 3 Subpoena within seven days, in its entirety;
 4        B.    that the order granting the relief sought herein be served on the BCC by
 5 the DEA; and
 6       C.   that this Court grant such other and further relief as it deems just and
 7 proper.
 8                                                Respectfully submitted,

 9
10 DATED: July 20, 2020                           ROBERT S. BREWER, JR.
                                                  United States Attorney
11
12                                                s/ Dylan M. Aste
                                                  DYLAN M. ASTE
13                                                Assistant United States Attorney
14
                                                  Attorneys for the United States
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
                                                              U.S. v. Bureau of Cannabis Control
